1

2

3                              UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5     STEVEN FLOYD VOSS,                              Case No. 3:19-cv-00414-MMD-WGC
6                                      Petitioner,                   ORDER
             v.
7
      JACKIE CRAWFORD, et al.,
8
                                   Respondents.
9

10   I.    SUMMARY
11         Petitioner Steven Floyd Voss, a pro se Nevada prisoner initiated this habeas
12   corpus proceeding under 28 U.S.C. § 2254. This habeas matter is before the Court on
13   Voss’s Motion for Stay and Abeyance (ECF No. 8) and an initial review under the Rules
14   Governing Section 2254 Cases.1 For the reasons discussed below, the Court denies
15   Voss’s request for stay and abeyance and orders him to show cause why his Petition
16   should not be dismissed as premature.
17   II.   BACKGROUND
18         In 1996, Voss was convicted of burglary, forgery, uttering a forged instrument, and
19   attempted theft in the Second Judicial District Court for Washoe County (“state court”).
20   State of Nevada v. Steven Floyd Voss, CR96-1581.2 He was sentenced to a maximum of
21   ten years on the burglary count and four consecutive four-year terms on the remaining
22   counts. (ECF No. 1 at 27–28.) The state court entered a judgment of conviction on
23   ///
24
              references to a “Habeas Rule” or the “Habeas Rules” in this order identify the
           1All
25   Rules Governing Section 2254 Cases in the United States District Courts.
26         2In   addition to the materials attached with the Petition, the Court takes judicial
27   notice of the docket records of the state district court and appellate courts, which may be
     accessed online at: https://www.washoecourts.com/Query/DetailedCaseSearch and
28   http://caseinfo.nvsupremecourt.us/public/caseSearch.do.
1    November 27, 1996.3 (Id.) In August 2001, the state court granted in part and denied in

2    part Voss’s state petition for writ of habeas corpus (“state petition”) and ordered a new

3    sentencing hearing. (Id. at 30–38.) However, to date, Voss has not been resentenced.

4    (Id. at 51–53.)

5           In February 2002, Voss filed a federal habeas petition challenging the judgment of

6    conviction in CR96-1581. See Voss v. Crawford, 3:02-cv-0092-DWH-VPC (“2002

7    Case”).4 The petition in the 2002 Case raised seven grounds, including violations of his

8    constitutional rights to due process, fair trial, presumption of innocence, and effective

9    assistance of counsel—it did not address resentencing. (Id., ECF No. 40.) The Court

10   denied his petition on the merits in February 2005. (Id., ECF No. 86.) The Court of

11   Appeals denied a certificate of appealability (Id., ECF No. 101), and the United States

12   Supreme Court denied certiorari in February 2006.

13          In October 2017, Voss filed a petition for extraordinary relief. The Nevada Court of

14   Appeals granted Voss’s petition for extraordinary relief and issued a writ of mandamus in

15   August 2018. (ECF No. 1 at 45–49.) The appellate court found that, because the state

16   court did not conduct a resentencing or enter an amended judgment of conviction, “there

17   is currently no valid judgment of conviction entered in CR96-1581.” (Id. at 48.) Appearing

18   that Voss had no plain, speedy, and adequate remedy available to him, the appellate

19   ///
            3As discussed herein, Voss alleges that his prison terms for CR96-1581 are now
20
     expired. He is currently in custody pursuant to a different judgment of conviction entered
21   by the state court. See State of Nevada v. Steven Floyd Voss, CR97-2077. In the latter
     case, Voss was convicted of murder with a deadly weapon and kidnapping. See Voss v.
22
     Baker, 3:19-cv-0197-MMD-CBC, Amended Petition (ECF No. 14) at 4. The state court
23   sentenced him to life without the possibility of parole on the murder charge with an equal
     and consecutive term for the deadly weapon enhancement and 15 years to life for the
24   kidnapping charge. Id.

25          4Besides    the instant case and the 2002 Case, Voss has filed numerous habeas
     petitions in this district, including two this year. See Case Nos. 3:07-cv-0385-ECR-RAM,
26
     3:11-cv-0223-LRH-WGC, 3:15-cv-0183-HDM-VPC, 3:16-cv-0660-MMD-WGC, 3:18-cv-
27   0057-HDM-VPC, 3:18-cv-0444-MMD-WGC, 3:19-cv-0030-RCJ-WGC, 3:19-cv-0197-
     MMD-CBC. In the most recent case, 3:19-cv-0197-MMD-CBC, Voss is represented by
28   the Federal Public Defender, and he is challenging a second corrected amended
     judgment of conviction entered May 24, 2018, in CR97-2077:

                                                 2
1    court concluded that mandamus relief was warranted. (Id.) The Nevada Court of Appeals

2    therefore instructed the state court “to resentence Voss and enter an amended judgment

3    of conviction in CR96-1581.” (Id. at 49.) In addition, the state court must credit Voss “with

4    all the time he has served pursuant to the invalid judgment of conviction.” (Id. at 49 n.2.)

5    Voss sought rehearing. The Nevada Court of Appeals denied his request in October 2018.

6    He petitioned for review by the Nevada Supreme Court, but his request was denied in

7    December 2018. He filed a petition for writ of certiorari before the United States Supreme

8    Court, but certiorari was denied on April 15, 2019.

9           While the petition for extraordinary relief was pending, in May 2018, Voss filed a

10   petition for writ of coram nobis before the state court. Voss contended that he has expired

11   his prison terms since his initial sentencing in 1996 (id. at 40, 42), and the state court did

12   not have jurisdiction to conduct a new sentencing hearing. The state court denied the

13   petition. Voss appealed. The Nevada Court of Appeals affirmed the state court’s denial

14   on May 17, 2019. The appellate court held that Voss’s claims were outside the scope of

15   a petition for writ of coram nobis as they did not involve errors of fact outside the record

16   and he did not demonstrate that he could not have raised claims concerning the state

17   court’s failure to act upon its August 2001 order while he was in custody for the CR96-

18   1581 sentence. Voss sought rehearing. The Nevada Court of Appeals denied his request

19   in July 2019. He petitioned for review by the Nevada Supreme Court, but his request was

20   denied, and a remittitur issued on September 30, 2019.

21          Voss mailed a “Protective Petition” for Writ of Habeas Corpus (ECF No. 1) on July

22   17, 2019, and paid the five dollar ($5.00) filing fee. The Petition raises one ground for

23   violations of his Fifth, Sixth, and Fourteenth Amendment rights to due process, equal

24   protection, fair trial, speedy trial, and against double jeopardy. (Id. at 8.) Voss alleges that

25   the state court lacks jurisdiction to enter an amended judgment because he served to

26   completion each of the six disproportionate sentences imposed by the original judgment.

27   (Id.) He further alleges the state court acted in excess of its jurisdiction by entering an

28   order in August 2018 to move forward with resentencing proceedings and by resentencing


                                                    3
1    him and entering an amended judgment on a future date. (Id. at 8–9.) The Petition leaves

2    blank spots for the dates of resentencing and entry of an amended judgment. (Id. at 9.)

3           In addition, the Petition states that Voss filed it “expressly for the purpose of

4    preserving [his] federal right to habeas corpus review of an anticipated Amended

5    Judgment of Conviction to be entered by the state trial court.” (Id. at 3 (underline emphasis

6    omitted).) He claims he faces potential future jeopardy and restraints on his liberty as a

7    direct result of the anticipated resentencing and entry of an amended judgment, even

8    though he is not presently incarcerated pursuant to the November 1996 judgment.

9           According to the state court’s docket records, litigation related to Voss’s

10   resentencing is currently ongoing.

11   III.   ORDER TO SHOW CAUSE

12          Pursuant to Habeas Rule 4, the assigned judge must examine the habeas petition

13   and order a response unless it “plainly appears” that the petitioner is not entitled to relief.

14   See also Valdez v. Montgomery, 918 F.3d 687, 693 (9th Cir. 2019). This rule allows courts

15   to screen and dismiss petitions that are patently frivolous, vague, conclusory, palpably

16   incredible, or false. Hendricks v. Vasquez, 908 F.2d 490, 491 (9th Cir. 1990) (collecting

17   cases). The court may also dismiss claims at screening for procedural defects. See Boyd

18   v. Thompson, 147 F.3d 1124, 1128 (9th Cir. 1998).

19          A statute of limitations begins to run on the date on which a “claim ‘accrues’.”

20   Pouncil v. Titon, 704 F.3d 568, 573 (9th Cir. 2012). The Antiterrorism and Effective Death

21   Penalty Act (“AEDPA”) establishes a one-year period of limitations for federal habeas

22   petitions filed by state prisoners under 28 U.S.C. § 2254. A habeas claim accrues and the

23   one-year limitation period begins to run from the latest of four possible triggering dates,

24   with the most common being the date on which the petitioner’s state court judgment

25   became final by either the conclusion of direct appellate review or the expiration of time

26   for seeking such review. 28 U.S.C. § 2244(d)(1)(A); Redd v. McGrath, 343 F.3d 1077,

27   1081–83 (9th Cir. 2003) (traditional rules of claim accrual apply to habeas proceedings).

28   When a state court issues an amended judgment of conviction, it is considered a “new


                                                   4
1    judgment, starting a new one-year statute of limitations.” Smith v. Williams, 871 F.3d 684,

2    688 (9th Cir. 2017) (discussing Magwood v. Patterson, 561 U.S. 320, 341–42 (2010)).

3           Voss’s current Petition is premature on its face. The state court and appellate court

4    record confirm that no valid judgment of conviction currently exists for CR96-1581, and

5    Voss has yet to be resentenced. The Petition clearly attempts to challenge “the presently

6    anticipated resentencing proceedings and entry of an amended judgment of conviction.”

7    (ECF No. 1 at 4 (emphasis added).) Because no amended judgment has been entered,

8    Voss’s constitutional claims are currently speculative. For instance, motion practice

9    before sentencing or any subsequent appeals or post-conviction proceedings may

10   eliminate any threat to his federally protected rights. The one-year statute of limitations

11   will not start, and his habeas claim will not accrue, until an amended judgment of

12   conviction is entered and becomes final. See Redd, 343 F.3d at 1081–83. Because

13   Voss’s habeas claim has not accrued and the AEDPA clock has not started, his Petition

14   is subject to dismissal as premature. Accordingly, Voss will be ordered to show cause, in

15   writing, within 30 days why this action should not be dismissed without prejudice as

16   premature.

17   IV.    MOTION FOR STAY AND ABEYANCE

18          Voss’s Motion for Stay and Abeyance (ECF No. 8) argues that the “protective

19   petition” is necessary protect his federal constitutional rights. Voss reiterates that the state

20   court intends to resentence him and enter an amended judgment, which must apply all

21   credits for time served. Because he has already served to completion the invalidated

22   sentences imposed by the original judgment, Voss anticipates that the amended

23   judgment will be limited to time served. As a result, he argues he “would not be in custody”

24   pursuant to the amended judgment, thereby precluding federal habeas review. (Id. at 7–

25   8.) A failure to stay and abey his Petition, Voss contends, “would, more likely than not,

26   function to jeopardize if not to preclude any and all collateral attack by the Petitioner

27   relative to the anticipated Amended Judgment of Conviction presently pending entry by

28   ///


                                                    5
1    the state trial court” in CR96-1581 pursuant to the Nevada Court of Appeals’ August 2018

2    order. (Id. at 6 (underline emphasis omitted).)

3           A state prisoner must be “in custody” to challenge his detention. 28 U.S.C.

4    §§ 2241(c); 2254(b)(1) (petitioner must be “in custody pursuant to the judgment of a State

5    court”). The “in custody” requirement is jurisdictional. Maleng v. Cook, 490 U.S. 488, 490

6    (1989). The “judgment” contemplated by AEDPA refers “to the state judgment pursuant

7    to which the petitioner is being held.” Smith v. Williams, 871 F.3d 684, 688 (9th Cir. 2017).

8    However, consecutive sentences are treated as a continuous series so that a petitioner

9    is in custody under all of his sentences until all sentences are served. Garlotte v. Fordice,

10   515 U.S. 39, 44–46 (1995); Peyton v. Rowe, 391 U.S. 54, 67(1968).

11          Accepting as true Voss’s assertion that he is no longer in custody pursuant to the

12   sentence in CR96-1581, the Court finds that Voss still meets the custody requirement

13   because he is incarcerated pursuant to a consecutive sentence in CR97-2077. Thus,

14   denial of a stay would not preclude federal review. This was the only reason Voss

15   expressly asserted for a stay. Nevertheless, the motion lacks merit under the Rhines test.

16          Pursuant to 28 U.S.C. § 2254(b)(1)(A), a habeas petitioner first must exhaust state

17   court remedies on a claim before presenting that claim to the federal courts. This

18   exhaustion requirement is “grounded in principles of comity” as it gives states “the first

19   opportunity to address and correct alleged violations of state prisoner’s federal rights.”

20   Coleman v. Thompson, 501 U.S. 722, 731 (1991). In general, a federal district court must

21   dismiss an unexhausted petition without prejudice. Id. (noting that the Supreme Court

22   “has long held that a state prisoner’s federal habeas petition should be dismissed if the

23   prisoner has not exhausted available state remedies as to any of his federal claims”).

24          A federal district court is authorized to stay an unexhausted petition in “limited

25   circumstances” to allow a petitioner to present unexhausted claims to the state court

26   without losing his right to federal habeas review due to the relevant one-year statute of

27   limitations. Rhines v. Weber, 544 U.S. 269, 273–75 (2005). However, the Supreme Court

28   ///


                                                  6
1    placed limits on the district courts’ discretion to facilitate a petitioner’s return to state court

2    to exhaust claims:

3           [S]tay and abeyance should be available only in limited circumstances.
            Because granting a stay effectively excuses a petitioner’s failure to present
4           his claims first to the state courts, stay and abeyance is only appropriate
            when the district court determines there was good cause for the petitioner’s
5           failure to exhaust his claims first in state court. Moreover, even if a petitioner
            had good cause for that failure, the district court would abuse its discretion
6           if it were to grant him a stay when his unexhausted claims are plainly
            meritless. Cf. 28 U.S.C. § 2254(b)(2) (“An application for a writ of habeas
7           corpus may be denied on the merits, notwithstanding the failure of the
            applicant to exhaust the remedies available in the courts of the State”).
8

9    Id. at 277 (emphasis added). Where a petitioner is attempting in good faith to exhaust

10   state remedies but is unsure whether state proceedings for post-conviction relief are

11   “properly filed” under 28 U.S.C. § 2244(d)(2), he may file a “protective petition” in federal

12   court and ask for a stay and abeyance until state remedies are exhausted. Id. at 278. “A

13   petitioner’s reasonable confusion about whether a state filing would be timely will

14   ordinarily constitute ‘good cause’ for him to file in federal court.” Pace v. DiGuglielmo, 544

15   U.S. 408, 416 (2005).

16          Voss’s request for stay and abeyance fails under Rhines. First, he has not shown

17   that a stay is necessary to exhaust his claims. Voss alleges that the issues presented in

18   his Petition were raised before the state court and Nevada Court of Appeals. (ECF No. 1

19   at 17.) Thus, he represents that ground one is exhausted. The stay and abeyance

20   procedure set forth in Rhines allows a petitioner to show good cause for his failure to

21   exhaust in state court. Where a petitioner maintains that his claims are already exhausted,

22   a stay would fulfill no purpose.5 Second, to the extent Voss relies on confusion regarding

23   timely filings to justify a stay, the motion does not identify any state proceedings for which

24   he questions timeliness. Voss does not expressly assert that he is confused about the

25   timing of any state filing, but any present timing concerns are unfounded as his habeas

26   claim has yet to accrue and the AEDPA clock has not started running. There is no dispute

27
            5By  discussing Voss’s assertion that ground one is exhausted, the Court makes
28   no finding or representation that the Petition, any amendments thereto, and/or any claims
     contained therein are not subject to dismissal as unexhausted.

                                                     7
1    that the state court has yet to enter an amended judgment. A protective petition is meant

2    to avoid a determination that a federal petition is time-barred after years of litigating in

3    state court. Where there is no confusion regarding the statute of limitations, a protective

4    petition and the stay and abeyance procedure are unwarranted. Because Voss’s motion

5    does not show good cause for stay, it is denied.

6           It is therefore ordered that Petitioner Steven Floyd Voss’s Motion for Stay and

7    Abeyance (ECF No. 8) is denied.

8           It is further ordered that Voss must show cause in writing within 30 days of the date

9    of this order why the action should not be dismissed without prejudice as premature.

10   Voss’s response must be factually detailed and, where possible, be supported by

11   competent evidence.

12          It is further ordered that if Voss fails to timely and fully respond to this order, the

13   Petition will be dismissed without prejudice and without further advance notice.

14          DATED THIS 25th day of October 2019.

15

16
                                                MIRANDA M. DU
17                                              CHIEF UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26
27

28


                                                   8
